Quinn, Chief Judge
(concurring in the result):
In instructing the court-martial on the issues it must consider in determination of the accused’s guilt or innocence, it is certainly not error for the law officer to omit instructions as to matters not raised by the evidence. In my opinion, that rule is equally appli*279cable to instructions in regard to the sentence. Consequently, I disagree, with the holding in the principal opin-’ ion that, even in cases in which “there is nothing for the law officer to embody in his advice to the court,” it is error to limit the instructions to a statement of the maximum permissible punishment. However, I agree that, in the circumstances of this ease, especially in light of trial counsel’s argument, the law officer should have provided more meaningful instructions on the sentence factors. I, therefore, join in the disposition directed by the Court.